 1
 2                                                                             ❑~
 3
 4
 5
 6
                                                               #1~t — 8 2Al8

 s
 9
                               UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORI~TIA
11
12
13
14
15   UNITED STATES OF AMERICA,                 CASE NO. 8:13-CR-00068 RGK
16                Plaintiff,                   ORDER OF DETENTION AFTER
                                               HEARING (Fed.R.Crim.P. 32.1~a)(6)
17           v.                               (Allegations of Violations ofPro anon/
                                               Supervised Release Conditions of
18   MARIO ALBERTO RODRIGUEZ                   Release)
19
20
           On arrest warrant issued by a United States District Court involving alleged
21
     violations of conditions of probation or Supervised Release,
22
           The court finds no condition or combination of conditions that will
23
     reasonably assure:
24
          (A) ~           the appearance of defendant as required; and/or
25
          (B) (~          the safety of any person or the community.
26
     //
27
     //
28
 1            The court concludes:
 2 A.   (~    Defendant poses a risk to the safety ofother persons or the community
 3             because defendant has not demonstrated by clear and convincing
 4            evidence that:
 5              Ise_. w ~ ~ ~ ,~o~r--~—
 6
 g
 9
10 (B) ()     Defendant is a flight risk because defendant has not shown by clear
11            and convincing evidence that:
12             ~ IJ~I~~~bS-Q-
                  l           Q ~.V~'~'.
13
14
15
16
17       IT IS ORDERED that defendant be detained.
18
19
20
21   DATED:       ~     d
22
23                                                   ~,
                                  ~►~IIIY~1~7.`~~.`Lur_/:ti~. ::1I11~lil~Z
24
25
26
27
28

                                         2
